Citation Nr: 1545056	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-29 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, including as a result of herbicide exposure in service.

2.  Entitlement to service connection for Parkinson's disease, including as a result of herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In July 2010, the RO denied service connection for type II diabetes mellitus.  In January 2011, the RO denied service connection for Parkinson's disease.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with type II diabetes mellitus and Parkinson's disease.

2.  The Veteran served aboard the USS Valley Forge (LPH-8) during a period which includes March 1969 through September 1969, and VA has acknowledged this vessel as being among those ships exposed to herbicide as part of activities conducted during the Vietnam War.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116 (2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

2 . The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefits sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

In this case, VA records June 2009 and private records dated January 2010 reflect diagnoses of type II diabetes mellitus and Parkinson's disease, respectively.  Therefore, element (1) of service connection, a current disability, has been met for both claims.

In addition, the applicable laws and regulations provide that if a veteran was exposed to herbicides in service, certain enumerated diseases, including type II diabetes mellitus and Parkinson's disease, will be presumed to be the result of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  This presumption satisfies element (3) of service connection, a nexus between the current conditions and any in-service herbicide exposure.

The remaining question is whether this Veteran was exposed to herbicides in service.  If a veteran served in Vietnam, he is presumed to have been exposed to herbicides during service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Here, the Veteran does not argue, and the evidence does not indicate, that he ever "set foot" on the landmass of the Republic of Vietnam.  Rather, he contends that his naval service in the waters offshore exposed him to herbicides.  The Board notes that his service includes duty aboard the USS Valley Forge (LPH-8) between March 1969 and September 1969.

Notwithstanding the above regulations requiring duty or visitation in the Republic of Vietnam, VA maintains an official list of ships that are associated with herbicide exposure during the Vietnam Era.  Agent Orange: Alphabetized Ships List, http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  This list includes the USS Valley Forge, noting that it operated as helicopter and troop transport, with helicopters and smaller vessels transporting troops on and off shore from September 1964 to September 1969.  

In light of VA's inclusion of the USS Valley Forge in this list, the Board acknowledges this Veteran as having been exposed to herbicides during service, thereby satisfying element (2) of service connection.

As all three elements of service connection have been met for both his claimed disabilities, service connection for type II diabetes mellitus and Parkinson's disease is appropriate.



ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for Parkinson's disease is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


